--------------------------------------------------------------------------------

Exhibit 10.22

 
COVENANT TRANSPORT, INC.
2006 OMNIBUS INCENTIVE PLAN




AWARD NOTICE




 
GRANTEE:
   
 
TYPE OF AWARD:
 

Restricted Stock Award 
 
NUMBER OF SHARES:
   
 
DATE OF GRANT:
   





1. Grant of Restricted Stock. This Award Notice serves to notify you that
Covenant Transport, Inc., a Nevada corporation (the “Company”), hereby grants to
you, under the Company’s 2006 Omnibus Incentive Plan (the “Plan”), a Restricted
Stock Award (the “Award”), on the terms and conditions set forth in this Award
Notice and the Plan, of the number of shares set forth above (“Restricted
Shares”) of the Company’s Class A Common Stock, par value $0.01 per share (the
“Common Stock”), set forth above. A copy of the Plan is available from the
Company’s Chief Financial Officer upon request. You should review the terms of
this Award Notice and the Plan carefully.


2.  Restrictions and Vesting. Subject to the terms and conditions set forth in
this Award Notice, the Plan, and Schedule A attached hereto, and provided you
remain continuously in the employment or service of the Company or any
Subsidiary through the Vesting Date, one or more portions of the Restricted
Shares shall vest, as of the Vesting Dates (as defined in Schedule A) if (and
only if) the Performance Goals (as defined in Schedule A) for the Performance
Periods (as defined in Schedule A) ending on such Vesting Dates have been
satisfied and the Committee has certified such satisfaction in accordance with
Section 3. Any fractional share resulting from proration shall vest on the last
Vesting Date. 


3. Determination of Vesting. The Committee shall undertake to complete its
certification on or prior to March 31 next following each Performance Period. If
it shall be impractical for the Committee to complete its certification by such
date, the Committee shall do so as soon as reasonably practical thereafter.
Based on that review and certification, the Committee shall then instruct the
Company as to whether any of the Restricted Shares shall vest. If only a portion
of the Restricted Shares are released from the restrictions as set forth above
and such action would result in the release of a fractional share of Common
Stock, the total number of Restricted Shares that shall vest and be released
from the restrictions thereon shall be rounded down to the next lower number of
whole shares of Common Stock. Any Restricted Shares that do not vest as a result
of the Committee’s review of the Performance Goal results with respect to one or
more Vesting Date(s) shall automatically be forfeited without any obligation of
the Company to pay any amount to you or to any other person or entity; provided,
any Restricted Shares that do not vest as of a particular Vesting Date
nevertheless shall be eligible for vesting, and shall vest, if (a) the Company
achieves the Performance Goal for a subsequent Performance Period and (b) you
are still in the employment or service of the Company or any Subsidiary on the
subsequent Vesting Date. 


--------------------------------------------------------------------------------





4. Effect of Death or Other Termination of Employment. In the event of your
death or the termination of your employment or service to the Company or any
Subsidiary for any reason prior to the complete vesting of the Restricted
Shares, including the review and certification of results by the Committee as
provided in Section 3, the unvested portion of the Restricted Shares shall be
forfeited as of the date of your death or such termination.


5. Effect of Change In Control.


(a)  In General. Upon the occurrence of a Change In Control (as defined below),
any unvested portion of the Restricted Shares shall immediately vest as of the
date of the occurrence of such event.


(b)  “Change In Control” Defined. The term “Change In Control” means a change in
control of the Company of a nature that would be required to be reported in
response to Item 5.01 of a Current Report on Form 8-K, as in effect on December
31, 2004, pursuant to Section 13 or 15(d) of the Exchange Act; provided that,
without limitation, a Change In Control shall be deemed to have occurred at such
time as:


(i)  Any “person” within the meaning of Section 14(d)(2) of the Exchange Act and
Section 13(d)(3) of the Exchange Act, other than a Permitted Holder becomes the
“beneficial owner,” as defined in Rule 13d-3 under the Exchange Act, directly or
indirectly, of fifty percent (50%) or more of the combined voting power of the
outstanding securities of the Company ordinarily having the right to vote in the
election of directors; provided, however, that the following will not constitute
a Change In Control: any acquisition by any corporation if, immediately
following such acquisition, more than seventy-five percent (75%) of the
outstanding securities of the acquiring corporation (or the parent thereof)
ordinarily having the right to vote in the election of directors is beneficially
owned by all or substantially all of those persons who, immediately prior to
such acquisition, were the beneficial owners of the outstanding securities of
the Company ordinarily having the right to vote in the election of directors;


(ii)  Individuals who constitute the Board on the date of the approval of the
Plan (the “Incumbent Board”) have ceased for any reason to constitute at least a
majority thereof, provided that any person becoming a director subsequent to the
date of the approval of the Plan, whose election or nomination for election by
the Company’s stockholders was approved by a vote of at least three-fourths
(3/4) of the directors comprising the Incumbent Board, either by a specific vote
or by approval of the proxy statement of the Company in which such person is
named as a nominee for director without objection to such nomination (other than
an election or nomination of an individual whose initial assumption of office is
in connection with an actual or threatened “election contest” relating to the
election of directors of the Company, as such terms are used in Rule 14a-11
under the Exchange Act as in effect on January 23, 2000, or “tender offer,” as
such term is used in Section 14(d) of the Exchange Act), shall be, for purposes
of the Plan, considered as though such person were a member of the Incumbent
Board;



2

--------------------------------------------------------------------------------



(iii)  Upon the consummation by the Company of a reorganization, merger, or
consolidation, other than one with respect to which all or substantially all of
those persons who were the beneficial owners, immediately prior to such
reorganization, merger, or consolidation, of outstanding securities of the
Company ordinarily having the right to vote in the election of directors own,
immediately after such transaction, more than seventy-five percent (75%) of the
outstanding securities of the resulting corporation ordinarily having the right
to vote in the election of directors; or


(iv)  Upon the approval by the Company’s stockholders of a complete liquidation
and dissolution of the Company or the sale or other disposition of all or
substantially all of the assets of the Company other than to a Subsidiary.


(c)  “Permitted Holder” Defined. The term “Permitted Holder” means: (i) the
Company or a Subsidiary, (ii) any employee benefit plan sponsored by the Company
or any Subsidiary, or (iii) David or Jacqueline Parker or their siblings,
children, or grandchildren (“Family Members”) or a trust, corporation,
partnership, limited partnership, limited liability company, or other such
entity, so long as at least eighty percent (80%) of the beneficial interests of
the entity are held by Mr. or Mrs. Parker and/or one or more Family Members,
where such person(s) or entity acquired their Company stock from Mr. or Mrs.
Parker.


6.  Book-Entry Registration. The Restricted Shares initially will be evidenced
by book-entry registration only, without the issuance of a certificate
representing the Restricted Shares.


7.  Issuance of Shares. Subject to Sections 8 and 13 of this Award Notice, upon
the vesting of any Restricted Shares pursuant to this Award Notice, the Company
shall issue a certificate representing such vested Restricted Shares as promptly
as practicable following the date of vesting. The Restricted Shares may be
issued during your lifetime only to you, or after your death to your designated
beneficiary, or, in the absence of such beneficiary, to your duly qualified
personal representative.


8. Withholding. You shall pay to the Company or a Subsidiary, or make other
arrangements satisfactory to the Company regarding the payment of, any federal,
state, or local taxes of any kind required by applicable law to be withheld with
respect to the Restricted Shares awarded under this Award Notice. Your right to
receive the Restricted Shares under this Award Notice is subject to, and
conditioned on, your payment of such withholding amounts.


9.  Nonassignability. The Restricted Shares and the right to vote such shares
and to receive dividends thereon, may not, except as otherwise provided in the
Plan, be sold, assigned, transferred, pledged, or encumbered in any way prior to
the vesting of such shares, whether by operation of law or otherwise, except by
will or the laws of descent and distribution. After vesting, the sale or other
transfer of the shares of Common Stock shall be subject to applicable laws and
regulations under the Exchange Act.



3

--------------------------------------------------------------------------------



10.  Rights as a Stockholder; Limitation on Rights. Unless the Award is
cancelled as provided in Section 3 or 4 of this Award Notice, prior to the
vesting of the Restricted Shares, you will have all of the other rights of a
stockholder with respect to the Restricted Shares so awarded, including, but not
limited to, the right to receive such cash dividends, if any, as may be declared
on such shares from time to time and the right to vote (in person or by proxy)
such shares at any meeting of stockholders of the Company. Neither the Plan, the
granting of the Award, nor this Award Notice gives you any right to remain in
the employment of the Company or any Subsidiary.


11. Obligation to Maintain Stock Ownership. Your ability to dispose of
Restricted Shares after vesting may be limited by stock ownership guidelines
adopted by the Company for certain officers and key employees, and the Company
is authorized to place a restrictive legend on such shares, issue stop-transfer
instructions to the transfer agent, or take such other actions as may be
advisable, in the Committee’s sole discretion, to enforce such ownership
guidelines. Please determine whether you are subject to the guidelines and how
many Restricted Shares may be disposed of prior to attempting to dispose of any
shares.


12.  Rights of the Company and Subsidiaries. This Award Notice does not affect
the right of the Company or any Subsidiary to take any corporate action
whatsoever, including without limitation its right to recapitalize, reorganize,
or make other changes in its capital structure or business, merge or
consolidate, issue bonds, notes, shares of Common Stock, or other securities,
including preferred stock, or options therefor, dissolve or liquidate, or sell
or transfer any part of its assets or business.


13.  Restrictions on Issuance of Shares. If at any time the Company determines
that the listing, registration, or qualification of the Restricted Shares upon
any securities exchange or quotation system, or under any state or federal law,
or the approval of any governmental agency, is necessary or advisable as a
condition to the issuance of a certificate representing any vested Restricted
Shares, such issuance may not be made in whole or in part unless and until such
listing, registration, qualification, or approval shall have been effected or
obtained free of any conditions not acceptable to the Company.


14.  Plan Controls; Definitions. The Award is subject to all of the provisions
of the Plan, which is hereby incorporated by reference, and is further subject
to all the interpretations, amendments, rules, and regulations that may from
time to time be promulgated and adopted by the Committee pursuant to the Plan.
Except as set forth in the last sentence of this Section 14, in the event of any
conflict among the provisions of the Plan and this Award Notice, the provisions
of the Plan will be controlling and determinative. The capitalized terms used in
this Award Notice and not otherwise defined herein are defined in the Plan;
provided, however, that when the defined term "Company" is used in the Plan in
Sections 2.1(c), 2.1(d), 2.1(g), 2.1(o), 2.1(r), 2.1(cc), 4.2(h) (second usage),
4.3, 6.1, 6.2, 11.3, 13.2 (second usage), 16.2, and 16.4, the term "Company"
shall be interpreted to mean only Covenant Transport, Inc., a Nevada corporation
(and not also its Subsidiaries).


15.  Amendment. Except as otherwise provided by the Plan, the Company may only
alter, amend, or terminate this Award with your consent.

4

--------------------------------------------------------------------------------





16.  Governing Law. This Award Notice shall be governed by and construed in
accordance with the laws of the State of Nevada, except as superseded by
applicable federal law, without giving effect to its conflicts of law
provisions.


17.  Notices. All notices and other communications to the Company required or
permitted under this Award Notice shall be written, and shall be either
delivered personally or sent by registered or certified first-class mail,
postage prepaid and return receipt requested addressed to the Company’s office
at 400 Birmingham Highway, Chattanooga, Tennessee 37419, Attention: Chief
Financial Officer. Each such notice and other communication delivered personally
shall be deemed to have been given when delivered. Each such notice and other
communication delivered by mail shall be deemed to have been given when it is
deposited in the United States mail in the manner specified herein.




* * * * * * * * * *

5

--------------------------------------------------------------------------------





ACKNOWLEDGEMENT


The undersigned acknowledges receipt of, and understands and agrees to be bound
by, this Award Notice and the Plan. The undersigned further acknowledges that
this Award Notice and the Plan set forth the entire understanding between him or
her and the Company regarding the restricted stock granted by this Award Notice
and that this Award Notice and the Plan supersede all prior oral and written
agreements on that subject.


Dated: _______________, 20__



 
Grantee:
                 
Covenant Transport, Inc.
             
By:
     
 

 
Back to Form 10-Q [form10q.htm]
 
 
6

--------------------------------------------------------------------------------

